internal_revenue_service number release date index number 468a ---------------------------- ----------------------------------- --------------------- -------------------------------- ------------------------------ department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number ------------------ refer reply to cc psi b06 - plr-147203-07 date date legend taxpayer --------------------------------- ----------------------- subsidiary a ------------------------------------------------- ----------------------- subsidiary b trustee affiliate trustee tif plants group a ---------------- ----------------------- -------------------------------------------------------------- ---------------------- ------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------- plants group b -------------------------------------------------------------------------------------- -------------------------------------------------------- dear --------------- plr-147203-07 this letter responds to your request for private_letter_ruling dated date you requested that we rule whether certain payments and investment activities discussed below constitute acts of self-dealing prohibited under sec_468a of the internal_revenue_code and sec_1_468a-5t b of the temporary income_tax regulations facts taxpayers have represented the following facts and information relating to the ruling_request taxpayer is the parent of an affiliated_group of subsidiary corporations including subsidiary a and subsidiary b wholly-owned subsidiaries of taxpayer subsidiary a is engaged in the production transmission and distribution of electric energy subsidiary a owns an undivided_interest in plants group a and maintains separate qualified nuclear decommissioning trusts qndt with respect to each of those plants subsidiary b owns an undivided_interest in plants group b and maintains separate qndts with respect to each of these plants trustee is the trustee for each of the qndts the trust agreements governing the qndts cited above are similar regarding the trustee’s powers and related provisions as a general matter the trustee holds the assets of each qndt in trust subject_to the qualified_fund requirements which are set forth in sec_1_468a-5t a subsidiary a and subsidiary b have the authority to appoint one or more investment managers who have the power to direct the investment of the qndts also to the extent that the assets of the qndts have not been invested by an investment manager on any given day the trustee may invest such un-invested assets as subsidiary a or subsidiary b may direct in writing subject_to a self-dealing prohibition in this regard trustee may not authorize or carry out any sale exchange or other transaction which would constitute an act of self-dealing within the meaning of sec_4951 of the code as such section is made applicable to the qualified funds by sec_468a similarly while the various trust agreements grant trustee broad discretion in the exercise of its powers under such agreement the trustee may not do any act or participate in any transaction which trustee knew or should have known would disqualify the qualified funds from the application of sec_468a except any disqualification other than that arising from an act of self-dealing resulting from the trustee following written directions or other instructions of subsidiary a or subsidiary b or an investment manager plr-147203-07 the qndts may enter into certain securities_lending transactions securities_lending transactions encompassing all transactions undertaken pursuant to the securities_lending authorization agreement securities agreement such transactions would be undertaken by the trustee on behalf of the qndts as authorized pursuant to the securities agreement the securities agreement is between each qndt and affiliate an affiliate of the trustee the securities_lending transactions generally operate as follows trustee as lending agent in its capacity as trustee of the qndts arranges for the lending of securities held by the trustee to third-party borrowers the borrowers will provide cash collateral to the trustee as lending agent trustee invests the collateral as lending agent in accordance with investment guidelines agreed to by subsidiary a or subsidiary b as applicable such investment guidelines specify that the cash collateral shall be invested in the trustee tif the borrowers receive a negotiated rebate from investment of their collateral after the subtraction of the borrower’s rebate the trustee will receive for its own account a specified percent of the net revenue from the investment of collateral as compensation_for its lending services taxpayer represents that the amount of fees to be received by the trustee is consistent with compensation paid_by customers other than qndts under similar agreements and is competitive with common practice in the securities_lending industry the qndts receive the balance of the revenue from investment of the collateral as investment_income taxpayer has requested the following rulings requested ruling the payment of the trustee payments by the qndts to the trustee will not constitute a prohibited act of self-dealing under sec_468a or sec_1_468a-5t b requested ruling the securities_lending transactions will not constitute a prohibited act of self-dealing under sec_468a or sec_1_468a-5t b requested ruling the securities_lending transactions will not result in disqualification of any of the qndts under sec_468a or sec_1_468a-5t c law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund plr-147203-07 sec_468a provides that for purposes of sec_4951 a qualified nuclear decommissioning fund is treated as a_trust described in sec_501 sec_1_468a-1t b provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5t sec_1_468a-5t a sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5t a iii provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-5t a provides that the assets of a qualified nuclear decommissioning fund are to be used exclusively a to satisfy in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear plant to which the fund relates b to pay administrative and other incidental costs of the trust fund and c to the extent not currently required for the purposes described in a and b above to make investments sec_1_468a-5t b provides that except as otherwise provided in sec_1_468a-5t b the excise_taxes imposed by sec_4951 shall apply to each act of self- dealing between a disqualified_person and a nuclear decommissioning fund sec_1_468a-5t b defines self-dealing for purposes of sec_468a and the temporary regulations thereunder as any act described in sec_4951 except i a payment by a nuclear decommissioning fund for the purpose of satisfying in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates ii a withdrawal of an excess_contribution by the electing taxpayer pursuant to the rules of paragraph c of this section plr-147203-07 iii a withdrawal by the electing taxpayer of amounts that have been treated as distributed under paragraph c of this section iv a payment of amounts remaining in a nuclear decommissioning fund to the electing taxpayer after the termination of such fund as determined under paragraph d of this section v any act described in sec_4951 b or c vi any act that is described in sec_53_4951-1 and is undertaken to facilitate the temporary investment of assets or the payment of reasonable administrative expenses of the nuclear decommissioning fund or vii a payment by a nuclear decommissioning fund for the performance of trust functions and certain general banking services by a bank or trust company that is a disqualified_person if the banking services are reasonable and necessary to carry out the purposes of the fund and the compensation paid to the bank or trust company for such services taking into account the fair interest rate for_the_use_of the funds by the bank or trust company is not excessive sec_1_468a-5t b provides that the term disqualified_person includes each person described in sec_4951 and sec_53_4951-1 sec_1_468a-5t c i provides that if at any time during the taxable_year a qualified nuclear decommissioning fund does not satisfy a requirement of sec_1_468a-5 the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements sec_1_468a-5t c provides that if all or any portion of a qualified nuclear decommissioning fund is disqualified under sec_1_468a-5t c the portion of the qualified nuclear decommissioning fund that is disqualified is treated as distributed to the electing taxpayer on the date of the disqualification such a distribution shall be treated for purposes of sec_1001 as a disposition of property held by the qualified nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the qualified nuclear decommissioning fund that was disqualified under sec_1_468a-5t c sec_4951 of the code provides that there is a tax imposed on each act of self-dealing between a disqualified_person and a_trust described in sec_501 and that the rate_of_tax shall be equal to percent of the amount_involved with respect plr-147203-07 to the act of self-dealing for each year or part thereof in the taxable_period the tax imposed by this paragraph shall be paid_by any disqualified_person other than a trustee acting only as a trustee of the trust who participates in the act of self-dealing sec_4951 a - e of the code provides that for purposes of this section the term self-dealing means any direct or indirect a b c d e sales exchanges or leasing of real or personal_property between a_trust described in sec_501 and a disqualified_person lending of money or other extension of credit between such a_trust and a disqualified_person furnishing of goods services or facilities between such a_trust and a disqualified_person payment of compensation or payment or reimbursement of expenses by such a_trust to a disqualified_person and transfer to or use by or for the benefit of a disqualified_person of the income or assets of such a_trust sec_4951 of the code provides that the payment of compensation and the payment or reimbursement of expenses by such a_trust to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the trust shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4951 of the code provides the term disqualified_person means with respect to a_trust described in sec_501 a person who is-- a a contributor to the trust b a trustee of the trust c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a contributor to the trust d an officer director or employee of a person who is a contributor to the trust e the spouse ancestor lineal descendant or spouse of a lineal descendant of an individual described in subparagraph a b c or d f a corporation of which persons described in subparagraph a b c d or e own more than percent of the total combined voting power g a partnership in which persons described in subparagraph a b c d or e own more than percent of the profits interest or h a_trust or estate in which persons described in subparagraph a b c d or e hold more than percent of the beneficial_interest plr-147203-07 for purposes of subparagraphs c i and f there shall be taken into account indirect stockholdings which would be taken into account under sec_267 except that for purposes of this paragraph sec_267 shall be treated as providing that the members of the family of an individual are only those individuals described in subparagraph e of this paragraph for purposes of subparagraphs c ii and iii g and h the ownership of profits or beneficial_interest shall be determined in accordance with the rules for constructive_ownership of stock provided in sec_267 other than paragraph thereof except that sec_267 shall be treated as providing that the members of the family of an individual are only those individuals described in subparagraph e of this paragraph sec_53_4951-1 of the foundation and similar excise_tax regulations provides that in general sec_4951 of the code contains provisions that correspond to provisions of sec_4941 relating to taxes on foundation self-dealing and sec_4946 relating to definitions and special rules regulations and rulings under these corresponding provisions apply to sec_4951 where appropriate sec_53_4941_d_-3 provides that in general the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term 'personal services' includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see sec_1_162-7 of this chapter income_tax regulations this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual the portion of any payment which represents payment for property shall not be treated as payment of compensation or payment or reimbursement of expenses for the performance of personal services for purposes of this paragraph for rules with respect to the performance of general banking services see sec_53_4941_d_-2 sec_53_4941_d_-3 example of the regulations provides that c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing under sec_4951 of the code a trustee of a_trust is a disqualified_person since the trustee is a disqualified_person it must be determined whether the payments to the trustee constitute a prohibited act of self-dealing the payments to the trustee from the income that is derived from the collateral invested in the trustee tif is plr-147203-07 compensation_for investment services provided to the qualified funds by the trustee under sec_4951 c - e the services provided by the trustee and the compensation being paid to the trustee qualify as acts of self-dealing however an exception applies under sec_4951 in that the payment of compensation by a_trust to the trustee for services which are reasonable and necessary to the carrying out of the exempt_purpose of the trust does not constitute self-dealing if the compensation is not excessive for example the payment of compensation by a private_foundation to a disqualified_person employee for investment counseling services including portfolio management provided by the disqualified person’s employee’s investment counseling business is not self-dealing provided that the compensation is not excessive sec_53_4941_d_-3 example therefore we must first determine if the services are reasonable and necessary to carrying out of the exempt_purpose of the trust and secondly whether or not the compensation is excessive the exempt_purpose of the trust is to maintain separate qualified funds for the purpose of decommissioning the interests in each of the plants sec_468a and accompanying temporary regulations provide that the assets of a qualified_fund may be used to make investments thus the making of investments qualifies as an exempt_purpose of the qndts and the payments to the trustee are not a prohibited act of self- dealing provided that the payments to the trustee are not excessive additionally a private_foundation may pay reasonable_compensation to a disqualified_person for personal services pursuant to sec_4941 an exception is provided where a bank only performs trust functions and certain limited general banking services the services must be reasonable and necessary to carry out the exempt purposes of the private_foundations the compensation must not be unreasonable we have consistently strictly interpreted the term general banking services to include only checking accounts saving accounts and safekeeping activities trust functions historically include investment functions another exception to the rules prohibiting self- dealing is where the disqualified_person only receives an incidental or tenuous benefit from the use by the foundation of its assets based upon the information submitted the management and investing of the qualified funds described herein is similar to trust and general banking services investment activity is a permissible use of trust assets entered into for the purpose of obtaining funds to be used to further exempt purposes such services are excluded from the definition of self-dealing by reason of the provision of sec_53_4941_d_-2 and sec_53_4941_d_-3 the information submitted shows that trustee follows the instructions provided to it by subsidiary a or subsidiary b and executes the investments additionally regarding whether the compensation is reasonable the trustee has submitted plr-147203-07 documentation representing that compensation it will receive is similar to what it would receive for providing the same services to clients of similar size and asset allocation based on these representations we conclude that the services provided by the trustee are reasonable and necessary and that the compensation paid therefore is not excessive regarding the self-dealing implications of the securities_lending transactions the extensive list of possible borrowers consists of large publicly-traded companies and that list is subject_to change over time affiliate as parent of trustee and provider of the trustee tif in which the collateral is invested does not meet the definition of a disqualified_person under sec_4951 of the code affiliate is not a contributor to any of the qndts or a trustee of those trusts in addition the borrowers as borrowers of the qualified_fund securities payers of collateral and interest into the trustee tif and payees of rebates derived from the income generated by the collateral in the trustee tif do not meet the definition of disqualified persons pursuant to sec_4951 borrowers are not contributors to the trust nor are they trustees of the trust however because the list of potential borrowers is extensive and subject_to change the issue is too factual for a categorical determination regarding all securities_lending transactions the service does not generally issue rulings in situations where the determination is too factual see section dollar_figure of revproc_2008_1 2008_1_irb_1 thus we are unable to conclude that any borrowers do not meet the definition of disqualified_person under sec_4951 generally it is necessary to determine whether any of the borrowers is a disqualified_person with respect to taxpayer trustee or affiliate if a borrower is not a disqualified_person then the securities_lending transaction involving that borrower is not a prohibited act of self-dealing if however a borrower is a disqualified_person then the self-dealing analysis would be triggered and aspects of the transaction such as the purpose of the transaction how money is being made and how the qualified funds are benefiting would be analyzed conclusions based on the information and specific factual representations submitted by taxpayers we reach the following conclusions the payment of the trustee payments by the qndts to the trustee will not constitute a prohibited act of self-dealing under sec_468a or sec_1_468a-5t b in addition to the extent that the borrower involved is not a disqualified_person with respect to taxpayer the qndts trustee or affiliate the securities_lending transactions will not constitute a prohibited act of self-dealing under sec_468a or sec_1_468a-5t b and the securities_lending transactions will not result in disqualification of any of the qndts under sec_468a or sec_1_468a-5t c except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-147203-07 this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
